Per Curiam.

Suit against a sheriff and his sureties on his official bond.
Judgment for the plaintiffs.
It is said two paragraphs of the answer were not replied to; but they set up no defense. The issues tried embraced the merits of the whole case; and no ground appears for the reversal of the judgment. See Tuley v. The State, 1 Ind. R. 500, and The State v. Porter, 7 id. 204. A sheriff holds till his successor is elected and qualified. The bond sued on was conditioned for the discharge of duties till a successor was elected and qualified, and, hence, continued the liability of sureties till that event, even if it otherwise would not have done so, a point we do not decide.
B. Crawford, for the appellants.
D. C. Chipman and T. L. Smith, for the State.
The judgment below is affirmed with costs.